


Exhibit 10.1
FORM OF EXTENSION OF TERM
OF EMPLOYMENT PERIOD
MEMORANDUM




To:
     

From:
Patricia Smith Lawler,

EVP/Human Resources Division
Re:
Extension of Employment Period

Date:
May ___, 2013

The Board of Directors of BankFinancial Corporation (the “Company”) and its
Human Resources Committee have completed their annual review of your Employment
Agreement with the Company dated                     , as amended, and have
determined to offer to amend your Employment Agreement (1) to extend the term of
the “Employment Period” as referenced in Section 2(a) of your Employment
Agreement to                     ; and (2) to remove all references in your
Employment Agreement to the term Office of Thrift Supervision (the “OTS”) and
replace them with references to the term Office of the Comptroller of the
Currency (the “OCC”).
If you are agreeable to amending your Employment Agreement as provided above,
please sign and date this document in the space indicated below and return it to
me by no later than _________________.
If you do not sign and return this document to me by such date, the term of your
Employment Period and the Anniversary Date applicable to your Employment
Agreement will remain unchanged.


Name:
     



Signature:
     



Date:
     





